Citation Nr: 0606723	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  98-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1980 
to April 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision, and was remanded in 
May 2003.


FINDING OF FACT

The preponderance of evidence fails to show that the veteran 
has a current sinus disability.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran indicated that he has had a sinus condition since 
1981 which he currently treats with over the counter 
medication.

Service medical records reflect that the veteran presented 
for treatment of sinus related illnesses on several times 
while in service.  In January 1994, the veteran was diagnosed 
with acute pharyngitis; on a medical history form dated in 
May 1995, he indicated that he was currently under physician 
care for sinus problems; and the veteran presented for 
treatment of sinusitis twice in May 1995.  In October 1995, 
the veteran presented for treatment complaining of sinus 
congestion and coughing, and he was diagnosed with rhinitis.  
In November 1988, the veteran indicated yes when asked if he 
had then, or had ever had, sinusitis, and the medical officer 
reported that the veteran had sinus congestion since 1981 
which had been treated with over the counter medication, and 
which was presently symptomatic.  

Shortly after service, in August 1996, the veteran underwent 
a general VA examination.  The examiner noted that the 
veteran had had chronic rhinosinusitis for the past three 
years.  The veteran complained of a running nose and was 
treated with Vancenase nasal spray and Deconamine.  The 
examiner diagnosed the veteran with chronic rhinosinusitis.  
Thereafter, however, the records fail to document a current 
sinus disability.  At a December 2002 appointment, the 
veteran's primary care physician marked negative when asked 
if the veteran had a sinus disease; in June 2003, the 
veteran's nasal septum was noted to be normal, his mucosa was 
pink and no discharges were observed; and, in September 2003, 
it was noted that the veteran was in no respiratory distress, 
no cough or sputum were noted, and the veteran's lungs were 
clear to auscultation.  The VA treatment records fail to show 
any treatment for a sinus disability.  

Social Security Administration (SSA) records were also 
submitted, but they similarly fail to show any treatment for 
a sinus disability.  In evaluating whether the veteran was 
disabled in March 1998, the SSA cited a back disability, 
carpal tunnel syndrome, and an anxiety disorder, but made no 
mention of a chronic sinus disability. 

In April 2003, X-rays of the veteran's sinuses were taken, 
and the veteran underwent a VA examination.  The X-rays 
showed that the veteran's paranasal sinuses were clear, and 
no air fluid levels were appreciated.  There was a mild right 
to left nasal septum deviation, but no mucoperiosteal 
membrane thickening was noted.  The examiner indicated that 
there was only one episode in the veteran's records, which 
was apparently the Flu with the usual radiological findings 
and viral symptoms, and there were only several other 
complaints of similar symptoms.  The examiner noted that the 
veteran was presently negative for rhinitis and/or sinusitis, 
as confirmed by the X-rays, and he opined that the veteran 
had no symptoms with which to relate to his in-service 
complaints as the in-service illnesses appear to have been 
acute and resolved with the given treatment.

While the veteran indicated that he still has a sinus 
disability which began during his time in service, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran is not medically 
qualified to provide the link between a present condition and 
his time in service.
 
Given the lack of post-service treatment combined with the VA 
examiner's opinion in April 2003, the Board finds that 
evidence of a present sinus disability has not been 
presented; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the veteran's claim of entitlement to service 
connection for a sinus disability is denied.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2005.  By this, and by previous 
letter, the statement of the case and supplemental statements 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records, service medical records and SSA records 
have been obtained and associated with the claims file.  The 
veteran has also been provided with several VA examinations 
(the reports of which have been associated with the claims 
file).  Additionally, he was offered the opportunity to 
testify at a hearing before the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for a sinus disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


